******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ORD319.4 10-16-15 09:21:18


               IN RE YASIEL R. ET AL.*
                      (SC 19372)
  The motion of the petitioner-appellee, filed Septem-
ber 8, 2015, for reconsideration, having been presented
to the court, it is hereby ordered denied.
   ROBINSON, J., did not participate in the consider-
ation or decision of the motion.
                        October 15, 2015

   ZARELLA, J., with whom ESPINOSA, J., joins, dis-
senting from the denial of the motion for reconsidera-
tion of the petitioner, the Commissioner of Children
and Families. I would grant the petitioner’s motion for
reconsideration, which is joined by the children of the
respondent mother, Ashley P. (respondent), and grant
the relief requested therein. Without reiterating all of
the reasons set forth in Justice Espinosa’s concurrence
and dissent and my concurrence and dissent in this
case, I write to add that this court’s use of its supervisory
authority to reverse the judgment of the Appellate Court
is particularly disturbing because it does not correct
any injustice suffered by the respondent and, at the
same time, has a high probability of harming the two
children who are the subjects of the proceedings for the
termination of the respondent’s parental rights. Thus,
contrary to the majority’s assertion that principles of
fundamental fairness and fair administration of justice
require that we exercise our supervisory power, those
principles not only are not served in this case, but they
are used to work a substantial injustice with respect
to the respondent’s two children.
   The respondent, who the majority recognizes was
deprived of no right or privilege; see In re Yasiel R.,
317 Conn. 773, 787–88,         A.3d     (2015); will now be
entitled to return to juvenile court, where she previously
waived her right to a full trial on the advice of counsel,
agreed to have the court decide the case on the papers,
and decided not to contest the exhibits proffered by
the petitioner. Presumably, after having won the right
to a new trial on appeal, the respondent will now make
different strategic choices than she did the first time,
and, if she is unsuccessful, will again appeal. The result
will be yet another significant delay in the final place-
ment of the respondent’s two children or in their reunifi-
cation with the respondent.
   It is universally recognized that delay in determining
whether to terminate parental rights can cause serious
and potentially irreparable harm in the lives of the
young children who are involved in the termination
proceedings. The legislature also has recognized the
potential for such harm in General Statutes § 46b-142
(d), which provides: ‘‘Notwithstanding subsections (a),
(b) and (c) of this section, the Department of Children
and Families, or any party to the action aggrieved by
a final judgment in a termination of parental rights
proceeding, shall be entitled to an expedited hearing
before the Appellate Court. A final decision of the
Appellate Court shall be issued as soon as practicable
after the date on which the certified copy of the record
of the case is filed with the clerk of the Appellate Court.’’
(Emphasis added.)
   Therefore, because the respondent suffered no harm
in the previous termination proceedings, because there
is a cognizable harm to the children who are imploring
this court to grant the motion for reconsideration, and
because the retroactive application of the new rule that
the majority announced in In re Yasiel R., supra, 317
Conn. 776, 789, contravenes principles of fundamental
fairness and fair administration of justice, I would grant
the motion for reconsideration and the relief sought
therein.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.